Citation Nr: 1713958	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  15-13 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of educational assistance benefits under Chapter 33, Title 38, United States Code, known as the Post-9/11 GI Bill, in the amount of $8,149.20.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1998 to March 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  By that decision, the RO notified the Veteran that the Committee on Waivers and Compromises (Committee) had denied, in part, a waiver of recovery of an overpayment of Chapter 33 education benefits.


FINDINGS OF FACT

1.  There is no indication of fraud, misrepresentation, or bad faith on the part of the appellant in matters involving creation of the debt at issue in this matter.

2.  Recovery of the overpayment of Chapter 33 education benefits in the amount of $8,149.20 would be against equity and good conscience.


CONCLUSION OF LAW

The criteria for waiver of the overpayment of Chapter 33 education benefits in the amount of $8,149.20 have been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the facts of the case are not in dispute, nor is there a question as to the validity of the debt.  A review of the evidence shows that the Veteran had been receiving educational assistance benefits under Chapter 30, Title 38, United States Code, the Montgomery GI Bill-Active Duty.  In 2009, the Veteran sought to receive benefits under the Post-9/11 GI Bill in lieu of receiving benefits under the Montgomery GI Bill-Active Duty.  The Veteran was informed that if she elected to receive educational assistance benefits under Chapter 33, she would qualify for benefits at the 40 percent level and would not receive a housing benefit.  The Veteran did not then elect to make the change, but later applied to receive educational assistance under the Post-9/11 GI Bill in lieu of receiving benefits under Chapter 30, Montgomery GI Bill-Active Duty.  On her application, the Veteran listed her dates of service as being from November 10, 1998, to March 6, 2002.  

In June 2012, the RO issued a Certificate of Eligibility wherein it was provided that the Veteran was entitled to benefits for an approved program of education or training under the Post-9/11 GI Bill.  The RO's letter stated that she had 21 months and 19 days of full-time benefits remaining and that she was entitled to receive 100 percent of the benefits payable under the Post-9/11 GI Bill program.  The RO stated that it had determined the percentage allowable based on the Veteran length of creditable active duty service, which it listed as being 3,830 days.  Notably, the RO erroneously indicated the dates of the Veteran's service to have been from November 10, 1998, to March 6, 2012.  The Veteran continued to receive Chapter 33 benefits at the 100 percent rate until July 2014 when she made a request for change or program or place of training.  During the processing of this request, it was discovered that an incorrect release from active duty date had been used in determining the Veteran's entitlement.  Correction of this error resulted in an overpayment of benefits.  

Although no notification letter is contained in the claims folder, it would appear that the Veteran was then notified of the overpayment amount of $16,298.40, as the Veteran submitted a request for a waiver of the overpayment in August 2014.  In October 2014, the Committee granted a partial waiver in the amount of $8,149.20, but denied the remaining debt in the amount of $8,149.20, finding that, among other things, although the debt was not created through fraud, misrepresentation, or bad faith, the Veteran was at fault in the creation of the debt on account of the fact that she should have known that her service dates were incorrect on her Certificate of Eligibility and subsequent award letters and that she should have informed the RO of that error.  

Notice of the partial denial of the request for a waiver of overpayment was provided in January 2014.  In disagreeing with the denial, the Veteran argued that she had correctly entered her dates of service on her application for Chapter 33 educational assistance benefits.  The Veteran stated that she was unaware of the RO's error until she received the debt collection letter, although admitting that that she had not read the RO's award letters.  She also stated that collection of the remaining debt would cause her an undue hardship because her monthly expenses already exceeded her total monthly income.

The law provides that recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.963.  However, waiver of recovery of an overpayment or waiver of collection of any indebtedness is precluded by law where any one of the following elements is found to exist: (1) fraud; (2) misrepresentation of a material fact; (3) bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  

At the outset, the Board finds there to be no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the debt.  Indeed, had any of these elements been present, the Committee would have been precluded from granting the Veteran a partial waiver of debt in the amount of $8,149.20.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).

Having found an absence of fraud, misrepresentation, or bad faith, consideration must now be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:  (1) the fault of the debtor, (2) balancing of faults between the debtor and the VA, (3) undue hardship of collection on the debtor, (4) whether collection would defeat the purpose of an existing benefit, (5) whether failure to collect a debt would result in the unjust enrichment of the debtor, and (6) whether the debtor changed positions to her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); see Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

After review of the evidence of record, the Board finds that it would be against equity and good conscience to require this particular Veteran to repay the remaining amount of the overpayment.  The Board cannot conclude that the Veteran was at fault in creating the debt, as it is clear that she provided VA with her proper dates of service when she applied for Chapter 33 benefits.  Although the Veteran was previously informed that electing Chapter 33 benefits in lieu of Chapter 30 benefits would result in a reduction of benefits, as she would only qualify for benefits at the 40 percent level, that was years prior to the application from which the current appeal stems.  Further, although the Veteran should have read through the award letters received from VA, her failure to do so should not hold her liable for a debt created by VA's administrative error, as it is reasonable to assume that an award of VA benefits was correctly made by those who approved the award.  Here, it is clear that had VA input the correct service dates, the overpayment would not have resulted and no debt would have been created.  Thus, the Board cannot conclude that the parties are equally at fault in creating the debt.  Further, the educational assistance payments have already been applied to cover the cost of attending an educational institution.  Thus, the Board cannot conclude that failure to collect the debt would result in the unjust enrichment of the Veteran.  The Veteran has also argued that had she received benefits only at the 40 percent rate, she would have adjusted her course of study to match the benefits actually received.  Thus, the Veteran changed positions in reliance upon a VA granted benefit.  Lastly, the Board concludes that recovery of the debt would result in an undue hardship to the appellant.  The financial status report shows that the Veteran has very little net income every month and no evidence indicates that another source of income is foreseen.  Overall, the Board concludes that the totality of the evidence weighs in favor of finding that recovery of the overpayment in this case would be against equity and good conscience.  Accordingly, waiver of recovery of the overpayment of Chapter 33 education benefits in the amount of $8,149.20 is warranted.


ORDER

Waiver of recovery of the overpayment of Chapter 33 education benefits in the amount of $8,149.20 is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


